TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN





NO. 03-04-00272-CR


Gerald Vanbrackle, Appellant

v.


The State of Texas, Appellee






FROM THE DISTRICT COURT OF TRAVIS COUNTY, 403RD JUDICIAL DISTRICT

NO. 9034085, HONORABLE BRENDA KENNEDY, JUDGE PRESIDING



O R D E R
PER CURIAM
Appellant's counsel filed a motion asking that the time to file appellant's brief be
extended to September 15, 2004.  The brief has not been received.  The motion is dismissed. 
Appellant's counsel, Mr. Christopher P. Morgan, is ordered to tender a brief in this cause no later
than October 8, 2004.  No further extension of time will be granted.
It is ordered September 23, 2004.

Before Chief Justice Law, Justices B. A. Smith and Pemberton
Do Not Publish